         Case 8:19-cv-02761-TDC Document 27 Filed 07/29/20 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND



 LYNN STRANGE and
 SHADONNA BROOKS,

         Plaintiffs,

         V.
                                                             Civil Action No. TDC-19-2761

 PRINCE GEORGE'S COUNTY,
 MARYLAND,

         Defendant.




                                 MEMORANDUM OPINION

        Plaintiffs Lynn Strange and ShaDonna Brooks have filed this civil action against Defendant

Prince George's County, Maryland ("the County"), alleging that it failed to pay them overtime

wages in violation ofthe Fair Labor Standards Act("FLSA"), 29 U.S.C. §§ 201-219 (2018), the

Maryland Wage and Hour Law ("MWHL"), Md. Code Ann., Lab. & Empl. §§ 3-401 to 3-431

(LexisNexis 2016), and the Maryland Wage Protection and Collection Law ("MWPCL"), Md.

Code Arm.,Lab.& Empl. §§ 3-501 to 3-509. Pending before the Court is the County's Motion to

Dismiss or,in the Alternative, Motion for Judgment on the Pleadings. The Motion is fully briefed.
Having reviewed'the filings, the Court finds that no hearing is necessary. See D. Md. Local R.

105.6. For the reasons set forth below, the Motion will be GRANTED IN PART and DENIED IN

PART.


                                       BACKGROUND

       Strange has worked for the County since 2004. At the times relevant here, she worked as

an Administrative Aide in the Juvenile Division of the State's Attorney's Office for Prince
         Case 8:19-cv-02761-TDC Document 27 Filed 07/29/20 Page 2 of 14



George's County.      Her duties include "administrative secretarial duties," updating case

information within the County's computer system, maintaining her office's filing system,

"telephone and reception duties," and "providing back-up secretarial and reception support." Am.

Compl.^11,ECF No. 16. She is paid on an hourly basis and is classified as "FLSA non-exempt"

such that the FLSA overtime pay requirements apply to her. Id. 110.

       In the Complaint, Strange outlines two main problems with the County's compensation.

First, she alleges that she "frequently works for [the County] in excess of40 hours per week but is

not compensated at the legally-required overtime rate for those hours," and that she is often not

paid at all for her overtime hours. Am. Compl. K 12. She alleges that the County is aware of her

overtime work because her hours are logged in the County's timekeeping system, and because

managers "have observed Ms. Strange working at her desk or have seen the products ofsuch after-

hours work." Id. T[ 13. Second, she alleges that although she is entitled to an unpaid 30-minute

lunch break each day and the County thus automatically deducts 30 minutes from her daily hours,

her caseload often requires her to work through her lunch break, but she is not credited for this

work. As with her first claim, Strange alleges that the County is aware of this additional work

time because its managers "have observed Ms. Strange working at her desk or have seen the

products of her work performed during lunch hours." Id. ^ 16.

       Brooks worked for the County from March 2014 to November 2017. For the period

relevant to the Complaint, she worked as a Victim/Witness Coordinator in the State's Attorney's

Office. Her job duties consisted of assisting with the investigation and prosecution of child and

domestic abuse cases, including by interviewing victims and witnesses, preparing them for trial,

arranging for their transportation to court, and serving subpoenas. The County informed her that

her position was both salaried and paid hourly, but she asserts that her job duties did not exempt
         Case 8:19-cv-02761-TDC Document 27 Filed 07/29/20 Page 3 of 14



her from the overtime requirements in the FLSA and the MWHL. She was required to track her

work hours in the County's timekeeping system but was never paid for more than 40 hours of work

in a week. In fact, even though she "frequently worked for [the County] in excess of40 hours per

week," she was not paid at all for these hours. Am. Compl.f 24. She alleges that the County was

aware of her overtime hours "because they were recorded in [the County's] timekeeping system

and because [the County's] managers observed Ms. Brooks working at her desk or saw the

products of such after-hours work." Id. ^ 25.

        Strange filed this suit on September 18, 2019 and filed an Amended Complaint ("the

Complaint") adding Brooks on November 26, 2019. They both allege that the County's wage

violations were willful and seek damages for the period starting three years before they filed their

claims. They also seek to bring this case as an FLSA collective action and as a class action for

their MWHL and MWPCL claims. They have not, however,filed a motion for class certification

at this point.

                                           DISCUSSION


        In its Motion under Federal Rules of Civil Procedure 12(b)(6) and 12(c), the County

advances several different grounds for dismissal. First, it argues that it cannot be subjected to suit

under the MWHL and the MWPCL because it is a government entity. Second, it claims that the

MWPCL does not allow plaintiffs to seek unpaid overtime wages as requested by Plaintiffs. Third,

it argues that Plaintiffs have failed to plead sufficient facts to state a claim, both because the

Complaint lacks detailed allegations regarding the failure to pay overtime and because, as to the

FLSA claim, the Complaint lacks allegations that the County knew of the overtime work

performed by Plaintiffs. Fourth, it argues that Plaintiffs' claims under all three statutes must be

narrowed based on their respective statutes of limitations, including because the allegations are
         Case 8:19-cv-02761-TDC Document 27 Filed 07/29/20 Page 4 of 14



insufficient to establish willful violations of the FLSA. Finally, it argues that this case should not

be certified as a class action or collective action.


I.      Legal Standard

        To defeat a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the

complaint must allege enough facts to state a plausible claim for relief. Ashcroft v. Iqbal,556 U.S.

662, 678 (2009). A claim is plausible when the facts pleaded allow "the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Id. Legal

conclusions or conclusory statements do not suffice. Id. The Court must examine the complaint

as a whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver,510 U.S.266,268(1994);

Lambeth v. Bd. ofComm'rs ofDavidson Cty., 407 F.3d 266, 268 (4th Cir. 2005).

        Federal Rule of Civil Procedure 12(c) provides that "a party may move for judgment on

the pleadings" after the pleadings have been filed. Fed.R.Civ.P. 12(c). On a motion forjudgment

on the pleadings, the court considers the pleadings, which consist of the complaint, the answer,

and any vmtten instruments attached to those filings, as well as any documents that are "integral

to the complaint and authentic." Occupy Columbia v. Haley, 738 F.3d 107, 116 (4th Cir. 2013)

(quoting Phillips v. Pitt Cty. Mem 7Hasp.,572 F.Bd 176,180(4th Cir. 2009)). In resolving a Rule

12(c) motion,the court accepts as true the facts alleged in the complaint by the plaintiff and draws

all reasonable factual inferences in its favor, and judgment is appropriate if the complaint fails to

state a plausible claim for relief. See Massey v. OJaniit, 759 F.3d 343, 353 (4th Cir. 2014).

II.    The MWHL and the MWPCL


       As an initial manner,the County argues that it is not subject to suit under either the MWHL

or the MWPCL because it is a governmental entity, relying on decisions from judges in this District
         Case 8:19-cv-02761-TDC Document 27 Filed 07/29/20 Page 5 of 14



holding that governmental entities do not fall within the definition of "employer" under either

statute. Plaintiffs argue that the Court should not follow these decisions and that, analyzed

properly, the statutes should be read to encompass the County.

        The MWHL provides that, as relevant here,"each employer shall pay an overtime wage of

at least 1.5 times the usual hourly wage." Md. Code Ann.,Lab.& Empl. § 3-415(a). For purposes

of this overtime pay provision, the definition of an "employer" states that the term "includes a

person who acts directly or indirectly in the interest of another employer with an employee." Id

§ 3-401(b). In turn, a"person" is defined for purposes ofthe entire Labor and Employment Article

as "an individual, receiver, trustee, guardian, personal representative, fiduciary, or representative

of any kind and any partnership, firm, association, corporation, or other entity." Id. § 1-101(d).

Section 1-101 also contains separate definitions for the terms "County," "Governmental unit,"

"Person," and "State." Id. § 1-101(b)-(e). The County argues that the fact that the definition of

"employer" includes only "persons" and not one of the terms referencing a governmental entity

signifies that the overtime requirements do not apply to it.

       Plaintiffs, however, argue that the use of the word "includes" in the applicable definition

of"employer" does not limit the term in a way that precludes application to governmental entities.

They also note that a separate section of the MWHL that lists several specific categories of

employees who are not covered by the MWHL does not include a general exemption for

governmental employees. See id. § 3-403(l)-(14). Section 3-415 also contains exceptions to the

specific MWHL overtime requirement for certain categories of employers and employees, which

likewise do not exclude governmental actors. Seeid. § 3-415(b)-(c). Plaintiffs contend that"[h]ad
the General Assembly meant to exclude employees like Plaintiffs from MWHL's coverage, it

could have easily included them in the exemption list." Opp'n Mot. Dismiss at 16, ECF No.24.
         Case 8:19-cv-02761-TDC Document 27 Filed 07/29/20 Page 6 of 14



       Although Plaintiffs correctly note that the plain language of the applicable definition of

"employer" does not foreclose the inclusion of governmental employers,their arguments overlook

the fact that another part of the MWHL—not applicable to the overtime pay requirement—

expressly includes governmental employers within its reach. Section 3-413 requires employers to

pay at or above applicable minimum wage requirements and, in so doing, provides that for

purposes of that section only,'"Employer' includes a governmental unit." Md. Code Ann., Lab.

& Empl. § 3-413(a)(2). If the MWHL's general definition of employer were read to include

governmental employers, then this explicit inclusion of"governmental unit" within the definition

of employer would be redundant. Such a reading would violate the fundamental rule of statutory

construction that courts "must interpret a statute as to give every word effect, avoiding

constructions that render any portion ofthe language superfluous or redundant." Stracke v. Estate

ofButler^ 214 A.3d 561, 573 (Md. 2019)(quoting Blondell v. Bait. City Police Dep Y, 672 A.2d

639,644(Md. 1996)).

       The MWPCL requires that"[e]ach employer" pay its employees regularly, Md.Code Ann.,

Lab. & Empl. § 3-502(a), and that "[e]ach employer shall pay an employee ... all wages due for

work that the employee performed before the termination of employment," id. § 3-505(a).

Although the County argues that the MWPCL does not apply to claims ofunpaid overtime wages,

its argument is based on outdated case law and ignores controlling precedent of the Court of

Appeals of Maryland, which six years ago specifically interpreted these provisions to allow

employees to seek unpaid overtime wages under the MWPCL. See Peters v. Early Healthcare

Giver, Inc., 91 A.3d 621, 625-26(Md. 2014). As applicable to these provisions, the MWPCL's

definition of"employer" states that'"Employer' includes any person who employs an individual

in the State or a successor of the person." Md. Code Ann., Lab. & Empl. § 3-501(b). Again
         Case 8:19-cv-02761-TDC Document 27 Filed 07/29/20 Page 7 of 14



asserting that this provision is merely additive, Plaintiffs argue that "employer" should be read to

include governmental employers even though the definition includes only the term "person" and

not one of the defined terms referring to a governmental entity. See id § 1-101.

        Just as with the MWHL,however, this argument fails to consider other textual evidence

that the MWPCL's drafters did not intend for sections 3-502(a) and 3-505(a) to apply to

governmental employers.       Subsection 3-502(d), which provides a specific prohibition on

employers printing employees' Social Security numbers on paychecks or similar documents,states

that "[i]n this subsection, 'employer' includes a governmental unit." Id. § 3-502(d)(l). Again,

reading the MWPCL to apply to governmental employers generally would impermissibly "render

[a] portion ofthe language superfluous or redundant." Stracke,214 A.3d at 573(citation omitted).

Taken on their own terms, the relevant provisions of the MWHL and the MWPCL are thus most

fairly read as not applying to governmental employers.

       This reading is bolstered by similar provisions throughout Maryland's Labor and

Employment Article. "[BJecause it is part of the context, related statutes or a statutory scheme

that fairly bears on the fundamental issue oflegislative purpose or goal must also be considered."

Montgomery Cty. v. Phillips, 124 A.3d 188, 192(Md.2015){c[ViOtmgStoddardv. State, 911 A.2d

1245, 1249-50(Md. 2006)). In a provision requiring "[a]n employer" that provides paid leave to

employees upon the birth ofa child to provide that same paid leave to employees upon the adoption

of a child, "employer" is defined to include not only "a person who acts directly or indirectly in

the interest of another employer with an employee," the same language contained in the MWHL,

but also "a unit of State or local government that employs individuals who are not subject to the

provisions of Title 9, Subtitle 5 of the State Personnel and Pensions Article." Md. Code Ann.,

Lab.& Empl.§ 3-801(a). Similarly,in a statute providing that"An employer may not discriminate


                                                7
         Case 8:19-cv-02761-TDC Document 27 Filed 07/29/20 Page 8 of 14



between employees in any occupation by ... paying a wage to employees of one sex or gender

identity at a rate less than the rate paid to employees of another sex or gender identity" who do

similar work, id. § 3-304(b)(l), the term "Employer" is expressly defined as including "the State

and its units," "a county and its units," and "a municipal government in the State," id. § 3-

301(b)(1). Likewise, a statute providing that "[a]n employer" may not require polygraph tests of

their employees as a condition ofemployment defines the term "employer" to include "the State,"

"a county," and "a municipal corporation in the State." Id. § 3-702(a),(c). All ofthese examples

establish that the Maryland General Assembly clearly knew how to convey its intent for statutes

relating to labor and employment to apply to governmental employers. The fact that it did not

follow its convention and expressly include governmental employers in the relevant provisions of

the MWHL and MWPCL demonstrates that it did not intend for the overtime requirements to apply

to governmental employers. See Phillips, 124 A.3d at 192. Notably, Maryland has a separate

overtime pay statutory scheme for state government employees. Md. Code Ann., State Pers. &

Pens. §§ 8-301 to 8-309(LexisNexis 2015).

       Finally, this conclusion is consistent with the decisions ofotherjudges in this District, who

have uniformly held that the relevant provisions of the MWHL and the MWPCL do not apply to

governmental employers. In Koelker v. Mayor & City Council ofCumberland, 599 F. Supp. 2d

624(D. Md. 2009), the court held that a city government was not an employer under the MWHL,

relying on a restrictive reading of both section 3-401(b)'s definition of"employer" and section 1-

lOl's general definition of"person," as well as the express references to government employers

in other Labor and Employment Article statutes' definitions of employer. Koelker, 599 F. Supp.
2d at 638-39; see also Bait. City Lodge No. 3 ofFraternal Order ofPolice, Inc. v. Bait. Police

DepfFlo. ELH-16-3309,2017 WL 3216775,at *12-13(D. Md.July 28,2017)(following
            Case 8:19-cv-02761-TDC Document 27 Filed 07/29/20 Page 9 of 14



to hold that the Mayor and City Council ofBaltimore City were not employers for purposes ofthe

MWHL overtime provisions). This analysis was extended to the MWPCL on substantially similar

grounds in Carter v. Mayor & City Council of Baltimore, No. WMN-07-3117, 2009 WL

10682095, at *3 (D. Md. June 18, 2009), and Crystal v. Batts, No. JKB-14-3989, 2015 WL

5698534,at *11 n.6(D. Md.Sept. 25,2015). In line with these decisions, and based on the analysis

set forth above, this Court finds that the County is not covered by the provisions of the MWHL

and MWPCL relating to overtime requirements. It will therefore dismiss Plaintiffs' claims under

these statutes and consequently need not address the County's further arguments regarding these

statutes.


HI.     Sufficiency of the Allegations

        The County also asserts that Plaintiffs' Complaint lacks sufficient specificity to state a

claim for purposes of Rule 12(b)(6). It focuses in particular on Plaintiffs' failure to allege their

dates of hire and termination,job descriptions, specific dates of overtime work, and the amount of

overtime claimed. Plaintiffs point out that they have, in fact, provided their job descriptions and

argue that they do not need to provide as much detail in the Complaint as the County asserts.

        Both parties rely on the same case to support their arguments. In Hall v. DIRECTV, LLC,

846 F.3d 757(4th Cir. 2017), the United States Court of Appeals for the Fourth Circuit addressed

the pleading standard for a FLSA claim. Identifying a split among courts in the level ofspecificity

required, the court adopted the "more lenient approach." Id. at 776-77. Under this standard,"a

plaintiff must provide sufficient factual allegations to support a reasonable inference that he or she

worked more than forty hours in at least one workweek and that his or her employer failed to pay

the requisite overtime premium for those overtime hours." Id. at 111. While plaintiffs must

"provide some factual context" and cannot "merely allege that they regularly worked in excess of
        Case 8:19-cv-02761-TDC Document 27 Filed 07/29/20 Page 10 of 14



forty hours per week without receiving overtime pay," they need not "identify a particular week

in which they worked uncompensated overtime hours." Id. In Hall, this standard was satisfied by

the plaintiffs' allegations describing their employers' compensation scheme, "each Plaintiff

alleging that he typically worked in excess (and, in some cases, well in excess) offorty hours per

week," and the plaintiffs' estimates of their weekly hours and pay. Id. at 777-78.

        Notably, Hall also held that plaintiffs "may meet this initial standard""by estimating the

length of her average workweek during the applicable period and the average rate at which she

was paid, the amount of overtime wages she believes she is owed, or any other facts that will

permit the court to find plausibility." Id. at 111 (quoting Landers v. Quality Commc'ns, Inc., Ill

F.3d 638, 645 (9th Cir. 2014)). Indeed, one of the examples that Hall gave of the "more lenient

approach" was Davis v. Abington Memorial Hospital, 765 F.3d 236 (3d Cir. 2014), in which the

court stated that"a plaintiffs claim that she 'typically' worked forty hours per week, worked extra

hours during such a forty-hour week, and was not compensated for extra hours beyond forty hours

he or she worked during one or more of those forty-hour weeks, would suffice" to state a FLSA

claim. Id. at 243.


       Here, Plaintiffs have provided a comparable level of detail. In the Complaint, beyond her

allegations describing her duties as an Administrative Aide and asserting that she "frequently

works for [the County] in excess of 40 hours per week," Strange also provides details about the

nature and length ofsome of her uncompensated overtime work. Am. Compl.^12. She explains

that the County automatically deducts 30 minutes from her total daily hours to account for her

lunch break, but that her "caseload often requires her to work through her lunch break." Id. 115.

She further alleges that the County's managers have seen her working at her desk during lunch

and have also received the products of this work. Strange also asserts that the County is aware of



                                                10
         Case 8:19-cv-02761-TDC Document 27 Filed 07/29/20 Page 11 of 14



her other after-hours overtime work because all of her time is tracked in the Coimty's timekeeping

system and because the County's managers see her working after the end of the business day and

receive work product she completed during that time.

        Likewise, Brooks describes her duties as a Victim/Witness Coordinator and alleges that

she frequently worked over 40 hours a week without compensation for the extra hours. She

describes the relevant payment system, including how she was required to "clock in and out of

work each day using [the County's] timekeeping system, but she was paid for only 40 hours per

week." Am. Compl.123. She adds that the County was aware of her additional hours because its

managers have access to the timekeeping records, saw her doing after-hours work at her desk, and

received the products ofthis work. Even without specific figures on the number of overtime hours

or amount of unpaid wages, particularly where they have alleged that timekeeping records exist to

substantiate and quantify their claims. Plaintiffs have provided "other facts that will permit the

court to find plausibility" as to "a reasonable inference that they worked more than forty hours in

a given week." Hall, 846 F.3d at 111(citations omitted). Though they will need to provide more

detail to establish their claims going forward, they have met their burden at this stage.

        The County also argues that Plaintiffs' FLSA claims should be dismissed because they

have not alleged sufficient facts to show that the County had actual or constructive knowledge of

their overtime work. "In order to be liable for overtime wages under the FLSA,an employer must

have 'knowledge, either actual or constructive, of [that] overtime work.'" Bailey v. Cty. of

Georgetown,94 F.3d 152, 157(4th Cir. 1996)(quoting Davis v. Food Lion,792 F.2d 1274, 1276

(4th Cir. 1986)). The County, however, overlooks Plaintiffs' specific allegations that it was aware

of their overtime hours because these hours were recorded in the County's timekeeping system,

because the County's managers had seen them working at their desks during lunch and after hours.


                                                 11
        Case 8:19-cv-02761-TDC Document 27 Filed 07/29/20 Page 12 of 14



and because these managers had seen the products of their overtime work. The Court there

therefore finds that Plaintiffs' have sufficiently alleged plausible claims under the FLSA.

IV.    Statute of Limitations


        Although the FLSA has a two-year statute oflimitations, the limitations period is extended

to three years if the defendant's violation is "willful." 29 U.S.C. § 255(a). In the Complaint,

Plaintiffs allege willfulness and thus claim unpaid overtime wages stretching back three years,

rather than two. The County argues that Plaintiffs' assertion of willfulness is insufficient for the

extended statute of limitations to apply to their FLSA claims.

       Because the statute of limitations is an affirmative defense, it is the County's burden—not

Plaintiffs'—to plead it. Fed. R. Civ. P. 8(c)(stating that "[i]n responding to a pleading, a party

must affirmatively state any avoidance or affirmative defense, including . . . [the] statute of

limitations"); Eriline Co. S.A. v. Johnson^ 440 F.3d 648, 653 (4th Cir. 2006)("[T]he statute of

limitations is an affirmative defense, meaning that the defendant generally bears the burden of

affirmatively pleading its existence."). The Court therefore finds no basis to dismiss any parts of

Plaintiffs' FLSA claims based on insufficient pleading of willfulness. See Ford v. Karpathoes,

Inc., No. ELH-14-0824, 2014 WL 6621997, at *9(D. Md. Nov. 20, 2014)(denying, in a federal

and state wage law case, the defendants' motion to dismiss on the basis of a failure to plead

adequate facts as to willfulness "because the question of whether defendants' alleged violations

were 'willful' is not an element of plaintiffs' claims" but rather an "anticipatpon of] a limitations

defense that defendants may raise").

       Even if it were Plaintiffs' burden to plead sufficient facts as to willfulness, they have done

so. An employer's violation of the FLSA is willful if "the employer either knew or showed

reckless disregard for the matter ofwhether its conduct was prohibited by the statute." McLaughlin


                                                 12
        Case 8:19-cv-02761-TDC Document 27 Filed 07/29/20 Page 13 of 14



V. RichlandShoe Co., 486 U.S. 128, 133 (1988). First, both Strange and Brooks generally allege

that the County acted willfully in failing to pay them overtime. "At the pleading stage, a plaintiff

need not allege willfulness with specificity." Rivera v. Peri & Sons Farms, Inc., 735 F.3d 892,

902-03 (9th Cir. 2013) (holding that plaintiffs had adequately pleaded willfulness where they

alleged that the defendants' violations were "deliberate, intentional, and willful"); of. Fed. R. Civ.

P. 9(b)(stating that even under a heightened pleading standard, "conditions of a person's mind

may be alleged generally"). Second, Plaintiffs have also specifically alleged that they tracked

overtime hours in the County's timekeeping system and that the County's managers both saw them

working overtime and saw the products of their overtime work. Brooks in particular also alleges

that the timekeeping system she was forced to use required her to track her daily hours but only

authorized payment for 40 hours a week, no matter how many hours she worked. These

allegations,taken as true, support the conclusion that the County knew that Plaintiffs were working

overtime and that it was not compensating them for that overtime, and thus permit the reasonable

inference that the County was either knowingly or recklessly disregarding the requirements of the

FLSA. The Court will therefore deny the County's Motion seeking dismissal of FLSA claims

based on work performed more than two years before the filing ofthe Complaint.

V.     Collective Action Allegations

       Plaintiffs' Complaint includes both FLSA collective action allegations and class action

allegations as to the MWHL and MWPCL claims. Because the Court will dismiss the MWHL and

MWPCL claims, it need not address those allegations. As to the FLSA collective action

allegations,the County argues in its Motion that Plaintiffs have not adequately pleaded the required

elements to certify a FLSA collective action. However,where Plaintiffs have not yet filed a motion




                                                 13
        Case 8:19-cv-02761-TDC Document 27 Filed 07/29/20 Page 14 of 14



to certify a collective action and have stated that they need discovery before filing such a motion,

the Court will deny the County's Motion without prejudice as to this issue.

                                         CONCLUSION


       For the foregoing reasons, the County's Motion will be GRANTED IN PART and

DENIED IN PART. It will be granted as to the MWHL and MWPCL claims, which will be

dismissed with prejudice, and denied as to the FLSA claims. A separate Order shall issue.



Date: July 29, 2020
                                                     THEODORE D.
                                                     United States Distr




                                                14
